DETAILED ACTION

Response to Amendment
1.	Applicant's amendment filed on 3/29/21 has been received and entered in the case. The amendments to claim 1 are sufficient to distinguish over Wakii et al and therefore claims 1, 3-10, 21 and 22 are now allowed. The amendments to claims 11 and 18 are insufficient to overcome the rejections based on Tsunoda et al, for the reasons set forth below.


Claim Objections
2.	Claims 1, 11, 18, 24 and 25 are objected to because of the following informalities: 
In claim 1, line 3, "a switching device" should be changed to -- the switching device--, the reason being that "a switching device" has already been set forth on the first line of claim 1. Note that the same change is needed on line 3 of claim 11 with regard to the recitation of "a FET" which should be amended to read --the FET--, and on line 3 of claim 18 with regard to the recitation of "a switching circuit" which should be amended to read --the switching circuit-- (alternatively, the preamble of claim 1 should be amended by applicant so as to delete "to control a switching characteristic of the switching device", and then on line 3 it would be proper to recite "a switching device", and the same preamble corrections should be made on the first two lines of claims 11 and 18).
Claim 11 is objected to because the indentations on lines 8-15 are incorrect, i.e., the claimed "control circuit" set forth on line 8 should be indented similarly to "an output terminal" recited on line 7, and then the limitations on lines 9-15 should be indented under "a control circuit" on line 8, i.e., so as to make clear that the control circuit comprises the first input circuit and the actuator circuit (applicant should note that the correct indentations are shown in claim 11 presented in the amendment filed on 11/9/20). Also, as a further minor point in claim 11, --a-- should be inserted before the word "target" on line 14. 
Claim 24 is objected to because it appears that one or more words of text are missing.
Claim 25 is objected to because “a second indicator signal” lacks clear antecedent basis, i.e., the word “signal” should be deleted on line 2 of claim 25 or, alternatively, the word --signal--  should be inserted after “indicator” on line 9 of claim 11. 
  Appropriate correction is required.


Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
	Claims 11-14, 16, 18-20, 23 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsunoda et al, U.S. Patent No. 8,138,818.

a gate driver circuit to drive a gate of a field effect transistor, the gate driver circuit comprising:
a FET (see column 1, line 7, of Tsunoda et al which indicates that the IGBT 1 can be a FET);
an integrated drive circuit comprising:
a pull-up circuit (the switch which is on/off controlled by signal ON CONSTANT VOLTAGE) coupled to a first power supply node (VDD1),
a pull-down circuit (the switch which is on/off controlled by signal OFF CONSTANT VOLTAGE) coupled to a second power supply node (ground),
an output terminal (the output terminal formed by the bottom terminal of the above-noted switch which is on/off controlled by signal ON CONSTANT VOLTAGE and the top terminal of the above-noted switch which is on/off controlled by signal OFF CONSTANT VOLTAGE) coupled to the pull-up circuit and the pull-down circuit , and 
 a control circuit (the combination of DECISION CIRCUIT together with the two circuits adjacent to DECISION CIRCUIT each of which is labeled SWITCH CIRCUIT) comprising:
         a first input circuit (DECISION CIRCUIT) to receive a control signal (the Vg feedback signal from the gate of the IGBT to the top input terminal of DECISION CIRCUIT) comprising an indicator (the magnitude of Vg which causes the IGBT to switch from on to off or vice-versa) to switch the FET from a first conductive state to a second conductive state;
        an actuator circuit (the combination of the two above-noted circuits labeled SWITCH CIRCUIT) to actuate, responsive to the indicator of the control signal, the pull-up circuit and the pull-down circuit to generate two or more electrical current pulses (note the voltage and current pulses shown in figure 23 of Tsunoda et al), the two or more electrical current pulses configured to collectively charge a gate terminal of the FET to switch the FET from the first conductive state to the second conductive state according to the target switching 
a coupling circuit (the combination of the two resistors coupled between the above-noted pull-up and pull-down circuits and the gate terminal of the IGBT) configured to couple the two or more electrical current pulses to a gate terminal of the FET and to dissipate a majority of electrical power of the two or more electrical current pulses outside of the integrated drive circuit (the inherent function of the Tsunoda et al coupling circuit, i.e., the function/result of dissipating a majority of electrical power of the two or more electrical current pulses outside of the integrated drive circuit will be inherent in Tsunoda et al because applicant's coupling circuit has essentially the same structure as Tsunoda et al's coupling circuit, i.e., a pair of respective resistors coupled between the output terminal of the drive circuit and the gate terminal of the claimed FET).
As to claims 12 and 13, as noted in the previous office action, Tsunoda et al discloses feedback from the gate terminal of the FET, i.e., feedback from the gate terminal of the FET back to DECISION CIRCUIT 4.
As to claim 14, note that the coupling circuit of Tsunoda et al includes a pair of resistors, as noted above, which are coupled between the output of the integrated drive circuit and the intended use gate terminal of the intended use FET.
As to claim 16, as noted in the previous office action, as shown in figure 23 of Tsunoda et al, the current pulses comprise pull-up and pull-down signals, and the output terminal comprises a first terminal that provides the pull-up signal and a second terminal that provides the pull-down signal.

As to claim 23, the pulses output through the resistors forming the coupling circuit in Tsunoda et al’s figure 1 will inherently have a duration that it shorter than the rise or fall time of the FET when it is switched from the first conductive state to the second conductive state.
As to claim 24, note that the control signal at the gate of the FET will inherently have an indicator.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Tsunoda et al, supra.
. 

Allowable Subject Matter
5.	Claims 1, 3-10, 21 and 22 are allowed.
Claims 17 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
6.	Applicant's arguments filed on 03/29/21 have been fully considered but they are not persuasive.    
	Applicant argues that "[c]laim 11 is amended to recite a FET. In view of this amendment to claim 11, applicant respectfully submits that amended claim 11 is patentable over Tsunoda at least because this reference fails to teach the claimed subject matter of amended claim 11. More specifically, Tsunoda does not teach a driver circuit comprising a FET and an actuator circuit that actuates responsive to each indicator of the control signal, the pull-up circuit and the pull-down circuit to generate two or more electrical current pulses, the two or more electrical current pulses configured to collectively charge a gate terminal of the FET switch the FET from the first conductive state to the second conductive state according to the target switching characteristic." These arguments are persuasive because Tsunoda et al does in fact disclose the claimed "FET" (see column 1, line 7 of this reference) and, moreover, Tsunoda et al does in fact teach a gate driver circuit having all of the elements of claim 11, as indicated above in the detailed explanation of the rejection.
Applicant also argues that Tsunoda et al does not teach "a coupling circuit configured to couple the two or more electrical current pulses to a gate terminal of the FET and to dissipate a majority of electrical power of the two or more electrical current pulses outside of the integrated drive circuit." This argument is not persuasive because the coupling circuit of Tsunoda et al is, as noted above in the detailed explanation of the rejection, the combination of the two resistors having their righthand terminals directly coupled to the gate of IGBT 1 and these resistors, which are outside of the claimed integrated drive circuit, will clearly perform the function of dissipating the majority of the electrical power of the current pulses flowing through these two resistors. Applicant should note that the claimed current pulses are formed when the pull-up and pull-down switches are closed, thereby allowing current to flow through the closed switches and resistors, and the majority of the power which is dissipated when the current flows through these resistors clearly occurs outside of the integrated drive circuit. Applicant's argument that "if the impedance of Tsunoda's resistors are lower than the impedance of the 


Action is Final
7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 




Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH B WELLS whose telephone number is (571)272-1757.  The examiner can normally be reached on Monday-Friday, 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LINCOLN DONOVAN can be reached on (571)272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 
/KENNETH B WELLS/Primary Examiner, Art Unit 2842                                                                                                                                                                                                        April 1, 2021